DETAILED ACTION

1.	This Office Action is in response to communication filed on Sep 30, 2021. Claims 16 and 24 have been amended. Claims 1-15 have been previously cancelled. Therefore, claims 16-30 are presented for examination. Now claims 16-30 are pending.
2.	Claims 16-30 allowed.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Remarks
4.	All the objections to the claims are withdrawn in view of applicant’s proper amendments to the claim 16. Therefore, objections of the claims are withdrawn by the examiner. 
5.	Objection to drawing is withdrawn in view of applicant’s proper amendments to the drawing. Therefore, objection to drawing is withdrawn by the examiner. 

Allowable Subject Matter
6. 	Independent claims 16 and 30 are allowed over prior art of record. Dependent claims 17-29 depend on the above-mentioned independent claim 16 and are allowed by virtue of its dependency.

Examiner’s Statement of Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: Independent claims 16 and 30 are allowed in view of the prior art. 
Thomas Vachuska (US Pub No. 2009/0196296) discloses processing via an apparatus, data verification by challenge that performs acts including: sending a hash value of a data piece in a sender if data is matched wherein, sending a challenge from the receiver to the sender and performing a response based on the comparison of the sample data set and the stored data set that is overlapped by the window for the stored data piece (Vachuska, Abstract), Katsman et al. (US Pub No. 2015/0163206) discloses sending identification information for a mobile hotspot device from that device to a cloud-based computer processing system, wherein sending identification information for a security monitoring device from that device to an app on a user's mobile device and sending a pairing request from the app to the cloud-based computer processing system (Katsman, Abstract), however, the prior art taken alone or in combination fails to teach or suggest sending to the first interface unit of the second data processing device, by the first authentication unit of the first data processing device, the request through a second communication connection, wherein the second communication connection is realized between a second interface unit of the first data processing device and a second interface unit of the second data processing device; extracting, by a first authentication assembly of the first interface unit of the first data processing device, first response data from the transmitting payload based on the request; receiving, by the first authentication unit, the first response data from the first interface unit of the first data processing unit; receiving, by the first authentication unit, second response data from the second data processing device, wherein the second response data is extracted by a second authentication assembly of the first interface unit of the second data processing device from a receiving payload based on the request, in combination with the rest of the claim limitations.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was effectively filed. Therefore, independent claims 16 and 30 considered to be allowable. 

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was effectively filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

8.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kakumaru Takahiro WO2009139465 “COMMUNICATION DEVICE, COMMUNICATION METHOD AND COMMUNICATION CONTROL PROGRAM” discloses a communication device selects a layer 2 address to be updated, and transmits an existence check request message to the layer 2 address through a connected network.
Maxa et al. 2015 IEEE 20th Conference (ETFA) "Near Field Communication Interface for a Packet-Based Serial Data Transmission Using a Dual Interface EEPROM"   .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571)272-9884. The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HADI S. ARMOUCHE can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
                                                                                                                                                                                                      
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437